Case 1:20-cv-04651-SDG Document 6-20 Filed 11/17/20 Page 1 of 4




                         Ex. U to TRO Motion:
                          Hartman Affidavit
Case 1:20-cv-04651-SDG Document 6-20 Filed 11/17/20 Page 2 of 4




                         Ex. U to TRO Motion:
                          Hartman Affidavit
Case 1:20-cv-04651-SDG Document 6-20 Filed 11/17/20 Page 3 of 4




                         Ex. U to TRO Motion:
                          Hartman Affidavit
Case 1:20-cv-04651-SDG Document 6-20 Filed 11/17/20 Page 4 of 4




                         Ex. U to TRO Motion:
                          Hartman Affidavit
